Per Curiam.

In this case we have been struck with tbe *368perfectness of tbe brief botb in matter and manner, and we take pleasure in commending it to tbe bar for imitation.
But however much we are pleased with tbe brief,, we are still unable to give any relief to tbe defendant. Tbe case of tbe State vs. McDonald, 2 McC. 299, decides tbe point on which tbe appeal rests tbe case: it has been uniformly followed since 1822.
We cannot therefore, (if we doubted, .which we do not,) do otherwise than decide according to it. .
■ Tbe motion is dismissed.
O’Neall, WhitNer, G-lover andMuirao, JJ., concurring.

Motion dismissed.